 


110 HR 3148 IH: Child Pornography Elimination Act of 2007
U.S. House of Representatives
2007-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3148 
IN THE HOUSE OF REPRESENTATIVES 
 
July 24, 2007 
Mrs. Musgrave introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To eliminate child pornography. 
 
 
1.Short titleThis Act may be cited as the Child Pornography Elimination Act of 2007.  
2.Mandatory minimum for possession of child pornography 
(a)Sexual exploitationSection 2252(b)(2) of title 18, United States Code, is amended by striking or imprisoned not more than 10 years, or both and inserting and imprisoned not less than 2 years nor more than 15 years. 
(b)PornographySection 2252A(b)(2) of title 18, United States Code, is amended by striking or imprisoned not more than 10 years, or both and inserting and imprisoned not less than 2 years nor more than 15 years. 
3.Strengthening section 13032 of title 42, United States Code, to ensure that child pornography is effectively reportedSection 227(b)(2) of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13032) is amended to read as follows: 
 
(4)Failure to report 
(A)KnowinglyA provider of electronic communication services or remote computing services described in paragraph (1) who knowingly and willfully fails to make a report under that paragraph shall be fined— 
(i)in the case of an initial failure to make a report, not more than $150,000; and 
(ii)in the case of any second or subsequent failure to make a report, not more than $300,000. 
(B)NegligentlyA provider of electronic communication services or remote computing services described in paragraph (1) who negligently fails to make a report under that paragraph shall be subject to a civil penalty of— 
(i)in the case of an initial failure to make a report, not more than $50,000; and 
(ii)in the case of any second or subsequent failure to make a report, not more than $100,000. 
(C)FCC authorityFor the purposes of this paragraph, the Federal Communications Commission shall have the authority to levy civil penalties and shall promulgate regulations, in consultation with the Attorney General, to effectuate the purposes of this paragraph and to provide for appropriate administrative review of any civil penalties levied thereunder.. 
4.Knowingly accessing child pornographySection 2252(a) of title 18, United States Code, is amended— 
(1)in paragraph (4)— 
(A)in subparagraph (A), by inserting after possesses, the following: or knowingly accesses with intent to view,; 
(B)in subparagraph (B), by inserting after possesses, the following: or knowingly accesses with intent to view,; and 
(2)in paragraph (5)— 
(A)in subparagraph (A), by inserting after possesses, the following: or knowingly accesses with intent to view,; and 
(B)in subparagraph (B), by inserting after possesses, the following: or knowingly accesses with intent to view,. 
5.Conspiracy provision for chapter 77 offensesSection 1594(a) of title 18, United States Code, is amended by inserting after attempts the following: or conspires to. 
6.Mandatory restitution for certain child sex offenses 
(a)In generalChapter 117 of title 18, United States Code, is amended by adding at the end the following: 
 
2429.Mandatory restitution 
(a)In generalNotwithstanding section 3663 or 3663A of this title, and in addition to any other civil or criminal penalty authorized by law, the court shall order restitution for any offense under this chapter. 
(b)Scope and nature of order 
(1)DirectionsThe order of restitution under this section shall direct the defendant to pay the victim (through the appropriate court mechanism) the full amount of the victim’s losses as determined by the court pursuant to paragraph (2). 
(2)EnforcementAn order of restitution under this section shall be issued and enforced in accordance with section 3664 in the same manner as an order under section 3663A. 
(3)DefinitionFor purposes of this subsection, the term full amount of the victim’s losses includes any costs incurred by the victim for— 
(A)medical services relating to physical, psychiatric, or psychological care as a proximate result of the offense; 
(B)physical and occupational therapy or rehabilitation as a proximate result of the offense; 
(C)necessary transportation, temporary housing, and child care expenses as a proximate result of the offense; 
(D)lost income as a proximate result of the offense; 
(E)attorney's fees, as well as other costs incurred as a proximate result of the offense; and 
(F)any other losses suffered by the victim as a proximate result of the offense. 
(4)Order mandatory 
(A)In generalThe issuance of a restitution order under this section is mandatory. 
(B)ConsiderationA court may not decline to issue an order under this section because of— 
(i)the economic circumstances of the defendant; or 
(ii)the fact that a victim has received, or is entitled to receive, compensation for his or her injuries from the proceeds of insurance or any other source. 
(c)DefinitionFor purposes of this section, the term victim means the individual harmed as a result of a commission of a crime under this chapter, including, in the case of a victim who is under 18 years of age, incompetent, incapacitated, or deceased, the legal guardian of the victim or representative of the victim’s estate, another family member, or any other person appointed as suitable by the court, but in no event shall the defendant be named as such representative or guardian.. 
(b)Chapter analysisThe chapter analysis etc. 
7.Amend definition of illicit sexual conductSection 2423(f) of title 18, United States Code, is amended by— 
(1)striking or; and 
(2)striking the period at the end of the subsection and inserting ; or (3) production of child pornography, as defined in section 2256(8).. 
8.Expand the use of the sex trafficking statute 
(a)Sexual exploitationSection 2252(b)(2) of title 18, United States Code, is amended by inserting after this chapter, the following: section 1591,. 
(b)PornographySection 2252A(b)(2) of title 18, United States Code, is amended by inserting after this chapter, the following: section 1591,. 
(c)Repeat offendersSection 2426(b)(1)(A) of title 18, United States Code, is amended by— 
(1)striking or following 109A,; and 
(2)inserting after chapter 110 the following or section 1591. 
(d)Release and detentionSection 3156(a)(4)(C) of title 18, United States Code, is amended by inserting after 117 the following: , or section 1591. 
(e)Administrative subpoenasSection 3486(a)(1)(D) of title 18, United States Code, is amended by inserting after 1201, the following: 1591,. 
 
